                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CV 367

KAREN K. JONES                         )
                                       )
                 Plaintiff,            )
      v.                               )                           ORDER
                                       )
TRUSTEES OF ISOTHERMAL                 )
COMMUNITY COLLEGE, WALTER              )
DALTON, KIMBERLY GOLD, and             )
STEPHEN MATHENY                        )
                                       )
                 Defendants.           )
______________________________________ )

       This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 5) filed by Matthew J. Gilley. The Motion indicates that Mr. Gilley, a

member in good standing of the Bar of this Court, is local counsel for Defendants and that

he seeks the admission of Brian Novak McCracken, who the Motion represents as being a

member in good standing of the Bar of South Carolina. It further appears that the requisite

admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 5) and ADMITS Brian Novak

McCracken to practice pro hac vice before the Court in this matter while associated with

local counsel.                 Signed: January 31, 2019
